Title: To John Adams from Benjamin Franklin, 10 September 1783
From: Franklin, Benjamin
To: Adams, John


          Sir,
            Passy, Sept. 10. 1783.
          I have received a Letter from a very respectable Person in America, containing the following Words, Viz
          “It is confidently reported, propagated, and believed by some among us, that the Court of France was at bottom against our Obtaining the Fishery and Territory in that great Extent in which both are secured to us by the Treaty; that our Minister at that Court favoured, or did not oppose this Design against us; and that it was entirely owing to the Firmness, Sagacity & Disinterestedness of Mr. Adams, with whom Mr. Jay united, that we have obtained those important Advantages.”
          
          It is not my Purpose to dispute any Share of the Honour of that Treaty which the Friends of my Colleagues may be dispos’d to give them; but having now spent Fifty Years of my Life in public offices and Trusts, and having still one Ambition left, that of carrying the Character of Fidelity at least, to the Grave with me, I cannot allow that I was behind any of them in Zeal and Faithfulness. I therefore think that I ought not to suffer an Accusation, which falls little short of Treason to my Country, to pass without Notice, when the Means of effectual Vindication are at hand. You, Sir, was a Witness of my Conduct in that affair. To you and my other Colleagues I appeal, by sending to each a similar Letter with this, and I have no doubt of your Readiness to do a Brother Commissioner Justice, by Certificates that will entirely destroy the Effect of that Accusation. I have the honour to be, with much Esteem, / Sir, / Your most obedient / & most humble Servant.
          B. Franklin
        